Citation Nr: 1733021	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.    

The Board took jurisdiction over the issue of entitlement to a TDIU in January 2012.  The RO provided appropriate notice to the Veteran in April 2015, conducted all requested development, and adjudicated the claim in April 2017.  Thus, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in May 2015, a transcript of which is associated with the claims file. 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities do not satisfy the threshold criteria for a TDIU.

2. The Veteran's employment with the Albany DMV was not marginal employment under 38 C.F.R. § 4.16(a).

3. The Veteran's service-connected disabilities do not render him unable to secure or maintain substantially gainful employment.

4. Extraschedular consideration for the Veteran's TDIU claim is not warranted.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), (b), 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist, and no new evidence was received after the April 2017 Supplemental Statement of the Case.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist). 

The RO submitted an inadequate FOIA request for the Veteran's complete personnel records from the DMV in March 2017.  The Board finds that another request is unnecessary, however, because the Veteran's representative had attempted to obtain personnel records in March 2015.  The DMV responded that were no responsive records because they were destroyed pursuant to record retention regulations.  The Veteran has submitted some of these records himself, but it is clear any additional efforts would be futile.

Finally, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

TDIU and "Employment in a Protected Environment" Standard

Total disability ratings may be assigned where the veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment and may exist on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  VA does not otherwise define the term "employment in a protected environment." 

The Veteran's attorney essentially argues that despite the Veteran's employment with the DMV from 1997 to 2009, where he earned well above the poverty threshold, that this was "marginal" in nature, as they argue it was a "protected environment".  

In April 2017, the U.S. Court of Appeals for Veterans Claims (Court) decided Cantrell v. Shulkin, 28 Vet. App. 382 (2017), a major decision concerning the meaning of the term "employment in a protected environment" in 38 C.F.R. § 4.16(a).  The Veteran whose appeal was at issue argued that the term's meaning could be discerned from the plain language of the regulation-namely, "a work environment in which a veteran is allowed to maintain employment because the employer provides accommodations that protect the veteran by allowing him or her to work despite but being able to meet the normal criteria required for an occupation."  See id. (citing to the Appellant's argument).  In turn, the Secretary argued that VA purposely chose not to define the term to leave it at the discretion of the factfinder on a case-by-case basis. 

After considering both arguments, the Court held that the meaning of "employment in a protected environment" is not clear from the regulation's plain language and noted that the list of examples in the regulation "suggests that VA may have intended employment 'in a protected environment' to be a term of art that differs from the ordinary, accommodation-based dictionary definition proffered by the [V]eteran."  See id. (citing to 55 Fed. Reg. 31,579, 31,580 (Aug. 3, 1990) ("A third comment suggested that VA define what factors would warrant a decision that marginal employment may be held to exist when earned income exceeds the poverty threshold.  VA concurs and has revised the proposed regulation to include examples.")).  The Court also held that it could not defer to the Secretary's decision not to define the term.  Consequently, the Court remanded the issue for failure to define "employment in a protected environment" or otherwise specify factors that adjudicators should consider in making the determination and encouraged VA to define the term. 

Judge Lance issued a concurring opinion, adding that where a veteran's disabilities do not result in lost income or where legally required accommodations (i.e., those pursuant to the Americans with Disabilities Act) permit a veteran to maintain gainful employment, a TDIU award does not serve its intended purpose.  He believes the Secretary should keep these factors in mind when considering how to define "protected environment."

As a threshold matter, the Board has considered whether it can even decide this case before the issuance of potential new regulations which VA may enact to satisfy the concerns expressed in Cantrell.  Unfortunately, the undersigned has not been given any information about when new regulations should be expected and an extended 

wait would be inconsistent with the Board's duty to adjudicate appeals in docket order.  No official stay on cases implicating this question has been issued.

Since the Court has not provided a standard for deciding whether the Veteran is employed in a protected environment and VA is unlikely to provide a standard that the Board can use to timely decide this Veteran's appeal, the Board has no alternative but to attempt to discern a standard from the current law, regulations and precedents.  If the Board does not articulate a standard, any decision is likely to be vacated on further appeal for essentially the reasons identified in by the Court in Cantrell.

The standard that the Board will apply is that employment in a protected environment is an employment relationship in which the employee is selected, at least in part, for a charitable or therapeutic purpose or based on a familial relationship.  The Board has derived this definition from common aspects of the examples of a "protected environment" used in the text of 38 C.F.R. § 4.16(a): the family business and sheltered workshop.  In the case of a family business, it is common for an employer to hire a relative to fill a position, not because the relative is necessarily the most capable or efficient prospective employee, but for reasons of affection or obligation. 

The term "sheltered workshop" is not defined in title 38 of the Code of Federal Regulations, but several state codes define "sheltered work shop" in the following ways: "a facility designed to provide gainful employment for individuals with severe disabilities who cannot be absorbed into the competitive labor market or to provide interim employment for such individuals when employment opportunities for them in the competitive labor market do not exist" (Louisiana); "a facility, or any portion thereof, operated by a nonprofit organization, corporation, partnership, limited liability company or association whose purpose is to provide meaningful work or training activities to individuals with developmental disabilities . . . ." (Oklahoma); "an occupation-oriented facility operated by a not-for-profit corporation, which, except for its staff, employs only persons with disabilities" (Missouri); "an occupation oriented facility operated by a nonprofit agency, public or private, which except for its staff, employs only handicapped persons" (New Jersey).  La. R.S. § 39:1604.4; 63 Okl. St. § 1-865.2; § 178.900 R.S.Mo.; N.J. Stat. § 34:16-40.

The Social Security Administration which, as the Court indicated in Faust v. West, 13 Vet. App. 342 (2000), is the most closely analogous legal context to VA's adjudication process, uses the similar terms "sheltered or special environment" and "sheltered employment." These are not precisely defined in title 20 of the Code of Federal Regulations, but 20 CFR 404.1574(a)(3) reads: "If you are working in a sheltered workshop, you may or may not be earning the amounts you are being paid.  The fact that the sheltered workshop or similar facility is operating at a loss or is receiving some charitable contributions or government aid does not establish that you are not earning all you are being paid. . . ."  A Social Security policy statement on determining whether work constitutes "substantial gainful activity" gives the following definition for sheltered employment: "Sheltered employment is employment provided for handicapped individuals in a protected environment under an institutional program."  SSR 83-33, 1983 SSR LEXIS 34.

The Veteran does not provide an alternative standard, but argues that VA should rely on the private vocational opinion supporting his claim.  

TDIU Analysis

The Veteran is service-connected for generalized anxiety disorder (GAD), rated at 30 percent, dyshidrotic eczema of the palms of the hands associated with GAD, rated at 30 percent, and a left lower eyelid chalazion, rated at 0 percent.  The combined evaluation for his service-connected disabilities, 50 percent, does not satisfy the requisite threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

The Veteran was last employed by the New York Department of Motor Vehicles (DMV) from 1997 to 2009, during which time he worked 38 hours per week and earned $3,179.00 per month.  He contends that his employment functionally constituted sheltered employment and should be considered marginal employment, rather than substantially gainful employment, under 38 C.F.R. § 4.16(a).  In the alternative, he contends that he retired as a result of his GAD. 

After consideration of the lay and medical evidence, the Board finds that the Veteran's claim does not warrant referral for extraschedular consideration.   First, applying the standard discussed above to this case, the Board finds that the Veteran's job at the DMV was not "employment in a protected environment" as contemplated by 4.16(a).

Records from the Northeast Career Planning (NCP) show that the Veteran was referred to NCP in May 1996 for employment counseling and hired by the DMV in June 1997, where he worked until he retired in November 2009.  During the 13 years he was associated with NCP, he was "always considered a client in good standing," and he received advocacy and job coaching to both obtain and maintain his position with the state.  The Veteran stated that he met with his counselor mostly once a month, but sometimes every two to three months, and their sessions regarded how to interact with his supervisor or improve his work performance.  His NCP intake report indicates that his primary disability was a back injury and his secondary disability was his anxiety disorder, which he contended did not affect his ability to work at the time of intake.  

Partial personnel records from the Albany DMV are associated with the claims file and show seven documented personnel actions in 12 years, three of which occurred after 2005.  These notices regarded appropriate use of vacation time, going to the Personnel Department during work hours, and the Veteran's error rate.  During a private vocational assessment, the Veteran stated that he always did well on performance reviews. 

The preponderance of the evidence is against finding that the Veteran's employment at the DMV constituted "employment in a protected environment."  There is no evidence that the purpose of the DMV is to provide employment to disabled workers nor does the record suggest that he was hired essentially as an act of charity by an employer willing to tolerate substandard job performance because of a special relationship between employer and employee.  There is also no indication that the Veteran's responsibilities, performance reviews, or personnel actions were modified due to his service-connected conditions.  

The Board considered the May 2015 private vocational assessment conducted by R. G., who has a Master of Arts in Counseling and has worked as a vocational rehabilitation counselor.  She concluded that the Veteran maintained employment due to ongoing assistance from an outside resource that would not be typically available to all working individuals and it would be reasonable to assert that his employment at the DMV was sheltered employment. 

The Board disagrees with this conclusion for the following reasons.  The Board finds that R.G.'s statement that the assistance was provided by an outside organization and not typically available to all working individuals to be inaccurate and irrelevant.  Here, the Veteran accessed employment counseling through a private organization available to disabled veterans and non-veterans, and received help obtaining employment primarily due to a nonservice-connected back condition.  There is no evidence that the Veteran accessed resources unavailable to all working individuals due to his service-connected disability.  

To the extent R.G. relied on the January 2015 letter from NCP that stated the Veteran "received advocacy and job coaching to both obtain and maintain his position with the state," the Board notes that the Veteran's intake report show he needed assistance obtaining a job with the state due to a nonservice-connected back condition.  Therefore, even if this organization helped him obtain and maintain his job, there is no indication this was because of any interference from his service-connected conditions, so the assistance is totally irrelevant to the question at hand.  In other words, if this does constitute some type of sheltered environment, that was needed because of a non-service connected condition, so has no bearing on whether his service-connected conditions, alone, were sufficient to prevent him from obtaining or maintaining gainful employment.

Moreover, while the Veteran received job coaching related to his anxiety, this does not constitute "employment in a protected environment."  As discussed by the Court in Cantrell, the list of examples used by 38 C.F.R. § 4.16(a) "suggests that VA may have intended employment 'in a protected environment' to be a term of art that differs from the ordinary, accommodation-based dictionary definition proffered by the [V]eteran."  See 28 Vet. App. at 382.  Instead, the standard requires that the employee is selected, at least in part, for a charitable or therapeutic purpose, or, based on a familial relationship.

The fact that employment in a protected workshop and in a family business shares a therapeutic or charitable purpose supports the Board's interpretation.  As the Court noted in Cantrell, the same cannot be said for an accommodation-based definition.  While family businesses and sheltered workshops often involve employment accommodations, the presence of such accommodations is not the only similarity between the two and is not even a necessary characteristic for employment in a family business.

Accordingly, the Board does not find that the Veteran was engaged in marginal employment while employed at the DMV.

Second, the Board finds that the Veteran's GAD, and other disabilities, do not render him unemployable.  In making this determination, the Board relied heavily on the Veteran's VA examinations and medical records, which discuss his mental health status in great detail.

He was afforded a VA mental disorders examination in January 2007.  He reported that he worked at the DMV for the last 10 years and was in good standing.  He also stated that he planned to work until age 65 when he and his wife could retire with full benefits.  The examiner opined that there was no evidence of occupational or social impairment at that time, but he was slightly impaired in his overall functioning due to a history of sleep disturbances and episodes of anxiety.   

The Veteran was afforded another VA examination in December 2010.  The examiner opined that there was not total occupational and social impairment, but noted there were deficiencies in the following areas: judgment, due to occasional outbursts of verbal anger; thinking, due to obsessive behaviors as well as occasional homicidal thoughts and frequent worry; family relations, due to occasional verbal outbursts; work, due to having a counselor mediate his disputes with his supervisor; mood, due to daily worrying, frequent anger, and an occasional "down" mood; and school, due to feeling nervous and afraid around crowds. 

The Veteran's VA medical records from September 2005 to August 2016 are associated with the record.  During this period, the Veteran regularly attended mental health treatment sessions and underwent several thorough evaluations.  The records primarily show the following symptoms: overall generally satisfactory functioning; normal thought content and processes; intact judgment; appropriate affect and appearance; pleasant behavior; unremarkable psychomotor activity; chronic sleep impairment; alcohol addiction in remission; irritability; angry outbursts; difficulty adapting to stressful circumstances, like dealing with a supervisor, work guidelines, or crowds; and difficulty establishing and maintaining social and work relationships.  

The symptoms demonstrated by the Veteran's medical records, as a whole, are associated with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks and do not show that he was rendered unable to secure or maintain employment by his GAD. 

While the examinations document difficulty establishing and maintaining effective work relationships, the Veteran's statements indicate that his symptoms are not severe enough to warrant referral for an extraschedular TDIU. He has normal speech, thoughts, appearance, and judgment, is able to function independently, has never posed a danger to himself or to others, and has not required hospitalization.  Moreover, he testified that he maintains a good relationship with his wife with occasional periods of marital trouble, engages in activities that interest him, like gardening and caring for animals, and enjoys some social activities, as the outpatient records note he goes to clubs or parties (2007), socializing with at least one friend (2010), going to casinos with his wife (2010), and enjoying his birthday party (2014).  He continues to have good family relationships, as he reported in 2016 that his three children and six grandchildren had all gotten together for the Thanksgiving holiday; he did not report any difficulties during this gathering.  

The examinations also document difficulty adapting to stressful circumstances.  The Veteran maintained the same position, however, for 12 years, albeit with the help of an employment counselor.  He only had seven documented personnel actions in 12 years, three of which took place from 2005 to 2009.   Notably, during a May 2015 private vocational assessment, the Veteran reported that he always did well on performance reviews.  He further stated that he had no difficulty arriving to work on time but would occasionally get so frustrated at work that he would leave early to speak with his counselor. 

This evidence does not show that the Veteran's GAD causes such severe occupational or social impairment that he is unemployable, and instead indicates that his GAD caused an occasional decrease in work efficiency and intermittent inability in occupational tasks, and no worse.  Importantly, the evidence does not show that the Veteran retired because of his GAD.  In the January 2007 mental disorders examination, the Veteran reported that he planned on working until age 65, when his wife would be 62, and they could retire together with full benefits.  The Veteran turned 65 in October 2009 and retired in November 2009.  This clearly was a planned retirement, then, based on family and financial considerations, with absolutely no suggestion at that time from the Veteran that the decision to retire was based in any way on interference with his employment due to service-connected conditions.  Although his attorney argues now, in connection with a claim for benefits, that the Veteran's retirement was "a result of his worsening generalized anxiety disorder symptoms," that is clearly contradicted by the Veteran's own statements contemporaneous in time with his retirement.


The Board also considered the Veteran's statements regarding his alcohol abuse, as well as the May 2015 vocational and July 2016 psychological assessments and the conclusions that the Veteran's GAD severely limited his functioning.  The Board finds, however, that the Veteran's VA mental health records and VA examinations are more probative in determining the severity of the Veteran's mental health symptoms than these two evaluations.  The mental health treatment records are contemporaneous medical records that more accurately reflect the Veteran's symptoms at the time and were written by mental health professionals who regularly treated the Veteran.  These outpatient records, along with the VA examinations, are more probative in that they were based on the Veteran's symptomatology and statements, and clinical observations of him.  Those notations, made contemporaneously and based on the Veteran's statements to mental health professionals as to his symptoms and impairment, are a far more accurate reflection of his mental health condition than statements made many years later, after a telephone interview.  It is possible that with the years that have passed, the Veteran does not recall exactly what his symptoms were in any given year, so he may not have accurately reported his history to the vocational experts - not through any purpose of deception, but simply due to the passage of time.  Therefore, the contemporaneous records are a far more accurate reflection of his symptoms over the more than a decade that this appeal encompasses.   

The Board also considered the Veteran's GAD in combination with his other service-connected disabilities, including his skin and eye disorders.  There is no evidence, however, that these other two disorders render him unable to obtain or secure substantially gainful employment. 

The Board thus finds that the facts of this case are not sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  The medical evidence overwhelmingly indicates that the Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and entitlement to a TDIU is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


